DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21-40 are pending and examined in the instant Office action.

Information Disclosure Statement
The IDS of 5/29/2020 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 24-30, 33-36, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kural [WO 2015/058097 A1; on IDS] in view of Olsson et al. [EMBO Mol Med, volume 7, 18 May 2015, pages 1034-1047; on IDS] in view of Vogelstein et al. [WO 2011/103236 A2].
Claim 36 is drawn to a method for analyzing tumor DNA.  The method comprises creating a patient-specific genomic reference graph that represents a plurality of genomic sequences.  The plurality of genomic sequences includes a plurality of known human genomic sequences and at least one non-tumor genomic sequence obtained by sequencing a sample containing non-tumor DNA from the patient.  The method involves a patient-specific genomic reference graph comprising a directed graph having nodes and edges wherein the nodes and edges are stored on non-transitory storage media.  The method comprises aligning the sequence reads, obtained by sequencing a sample containing cell-free plasma DNA from the patient, to the patient specific genomic reference graph to find at least one mutation in the cell-free plasma DNA relative to the non-tumor DNA from the patient.  The method comprises generating a report that ctDNA in the patient includes the at least one mutation found in the cell-free plasma DNA.
Claim 21 is drawn to similar subject matter as claim 36, except claim 21 is drawn to a non-transitory computer readable medium.
Claim 30 is drawn to similar subject matter as claim 36, except claim 30 is drawn to a system.
The document of Kural studies methods and systems for identifying disease-induced mutations [title].  The abstract of Kural teaches aligning reference sequences with sequences of an individual progressing through a disease.  Figures 2 and 6 of Kural illustrate graphs with nodes and pointed edges comparing healthy to diseased sequences.  Figures 2 and 6 of Kural identify mutations in the diseased DNA that are not present in the healthy DNA.  The paragraph bridging pages 26-27 of Kural teaches the computer storage limitations of the claims.  Pages 29-30 of Kural teach the sequencing limitations of the claims, including sequencing genes in blood plasma.  The first full paragraph on page 16 of Kural teaches sequencing a tumor cell of an individual.  
Kural does not teach ctDNA.  Kural does not teach patient specific genomic data.
The document of Olsson et al. studies serial monitoring of circulating tumor DNA in patients with primary cancer for detecting of occult metastatic disease [title].  The abstract of Olsson et al. teaches that interrogating ctDNA in blood plasma in a convenient manner of detecting cancer metastases.
Kural and Olsson et al. do not teach patient specific genomic data.
The document of Vogelstein et al. studies personalized tumor biomarkers [title].  Paragraph 33 of Vogelstein et al. studies the pros and cons to finding patient-specific alterations in a genome.

With regard to claims 24, 33, and 39, the first paragraph on page 10 of Kural teaches a reference population and subpopulations, and the second paragraph of page 10 of Kural teaches a breast cancer population and subpopulations, which at least suggests a ratio of healthy to diseased populations of both people and genes within an individual.

	With regard to claims 25 and 34, Figures 2 and 6 of Kural illustrate aligning diseased genes to normal genes.  It is interpreted that the diseased tumor genes are patient specific to the diseased patient.

	With regard to claim 26, the first paragraph on page 1039 of Olsson et al. teaches cancer clones of the cancer genomics.

With regard to claims 27-28, Figures 2 and 6 of Kural are interpreted to correspond to patient specific graphs of diseased patients with driver mutations not present in the healthy gene.  Paragraph 33 of Vogelstein et al. studies the pros and cons to finding patient-specific alterations in a genome.

	With regard to claims 29, 35 and 40, Figures 2 and 6 of Kural are interpreted to correspond to patient specific graphs of diseased patients.  Paragraph 33 of Vogelstein et al. studies the pros and cons to finding patient-specific alterations in a genome.  The full paragraph on page 1037 of Olsson et al. teaches assessing cancer state and disease progression at different time points.

	It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the alignment of diseased to normal DNA in graphs to detect disease of Kural by use of the ctDNA of Olsson et al. wherein the motivation would have been that detection of diseased DNA in ctDNA is an additional tool making more efficient the detection of metastases of cancer [abstract of Olsson et al.].
	It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the alignment of diseased to normal DNA in graphs to detect disease of Kural and the ctDNA of Olsson et al. by use of the patient-specific DNA of Vogelstein et al. wherein the motivation would have been that the additional patient specific DNA adds to the pool of DNA data used to differentiate between normal and diseased DNA.  
	There would have been a reasonable expectation of success in combining Kural, Olsson et al., and Vogelstein et al. because all three studies analogously pertain to the problem of detecting disease in diseased patient by measuring variations in DNA.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24-28, 30, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-13, and 18, respectively, of U.S. Patent No. 10,364,468 B2 [on IDS]. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims use graph theory to align diseased and normal DNA to obtain a patient specific result.  While the claims of ‘468 recite additional limitations relative to the instantly rejected claims, the claims of ‘468 anticipate the instantly rejected claims.

Allowable Subject Matter
Claims 22-23, 31-32, and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach a comparison of the three graphs representing normal DNA, diseased DNA, and patient specific DNA.

Related Prior Art
	The prior art documents of Kural [WO 2015/058093; on IDS] and [WO2015/058095; on IDS] also teach alignment of DNA molecules using graph theory.  However, alignment and graphing as pertaining to disease is not as prominent as in the document of Kural cited in the rejections of the instant Office action.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	24 April 2022